 



Ex-10.13(g)

Description of Charter Communications Long-Term Incentive Program

The Long-Term Incentive Program “LTIP,” administered under the Charter
Communications, Inc. 2001 Stock Incentive Plan, offers two forms of long-term,
equity-based compensation — stock options and performance shares. Employees of
Charter and its subsidiaries whose pay classifications exceed a certain level
are eligible to receive options to purchase shares of Class A common stock of
Charter Communications, Inc. Employees who are more senior are eligible to
receive stock options and performance shares. Employees eligible to receive
performance shares receive awards of Charter stock that are earned based on
Charter’s performance against company performance targets established by
management and the Compensation Committee of Charter’s Board of Directors.

For awards made from January 2004 through [         ], performance is measured
over a three-year period referred to as a performance cycle. The number of
performance shares an employee earns at the end of a three-year performance
cycle depends on Charter’s performance in relation to the targets. Financial
Performance measures are calculated over a three-year period, based on Revenue
Growth and Unlevered Free Cash Flow. Revenue Growth is the annual compound
growth in our audited revenues excluding franchise fees. Unlevered Free Cash
Flow Growth is the annual compound growth in our Free Cash Flow excluding the
effects of our debt and equity capital structure. This is calculated as
Charter’s total revenues minus operating, selling, and general and
administrative expenses less capital expenditures.

For awards made beginning in March 2005, performance is measured over a one-year
performance cycle. The number of performance shares an employee earns at the end
of a one-year performance cycle depends on Charter’s performance in relation to
the targets. Financial Performance measures are calculated over a one-year
period, based on Revenue Growth and Unlevered Free Cash Flow. Vesting of the
performance shares occurs on the third anniversary of the grant date.

